

117 HR 3645 IH: Beijing Winter Olympics Sponsor Accountability Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3645IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Waltz (for himself, Mr. Malinowski, Ms. Cheney, Mr. Gallagher, Mr. Gonzalez of Ohio, and Ms. Wexton) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the Federal Government from contracting with persons that have business operations with the Beijing Organising Committee for the 2022 Olympic and Paralympic Winter Games or the International Olympic Committee, and for other purposes.1.Short titleThis Act may be cited as the Beijing Winter Olympics Sponsor Accountability Act.2.Prohibition on contracting with persons that have business operations with the 2022 Winter Olympics in Beijing, China(a)Civilian agency contracts(1)In generalExcept as provided in paragraph (2), the head of an executive agency may not enter into a contract (or subcontract at any tier) for the procurement of goods or services with any person that has business operations with the Beijing Organising Committee for the 2022 Olympic and Paralympic Winter Games or the International Olympic Committee.(2)ExceptionNotwithstanding paragraph (1), the requirement does not apply to a contract (or subcontract at any tier) that the Secretary of State determines is vital to the national security interests of the United States.(3)NotificationThe Secretary of State shall notify Congress of any contract (or subcontract at any tier) entered into on the basis of an exception provided for under paragraph (1).(b)Defense contracts(1)In generalThe Secretary of Defense may not enter into a contract (or subcontract at any tier) for the procurement of goods or services with any person that has business operations with the Beijing Organising Committee for the 2022 Olympic and Paralympic Winter Games or the International Olympic Committee.(2)ExceptionParagraph (1) does not apply to a contract (or subcontract at any tier) that the Secretary of Defense, in consultation with the Secretary of State, determines is vital to the national security interests of the United States.(3)NotificationThe Secretary of Defense shall notify Congress of any contract (or subcontract at any tier) entered into on the basis of an exception provided for under paragraph (1).(c)Applicability(1)ContractsThis section shall apply with respect to any contract entered into on or after the date of the enactment of this section.(2)Termination of business operationsThis section shall not apply with respect to a person that terminates business operations with the Beijing Organising Committee for the 2022 Olympic and Paralympic Winter Games or the International Olympic Committee within 30 days after the date of the enactment of this section.(d)Sales prohibitionEffective 60 days after the date of the enactment of this Act, a facility of the Federal Government may not sell any product made by any person that has business operations with the Beijing Organising Committee for the 2022 Olympic and Paralympic Winter Games or the International Olympic Committee.(e)DefinitionsIn this section:(1)Business operationsThe term business operations means engaging in commerce in any form, including acquiring, developing, maintaining, owning, selling, possessing, leasing, or operating equipment, facilities, personnel, products, services, personal property, real property, or any other apparatus of business or commerce.(2)Executive agencyThe term executive agency has the meaning given that term in section 133 of title 41, United States Code. (3)PersonThe term person means—(A)a natural person, corporation, company, business association, partnership, society, trust, or any other nongovernmental entity, organization, or group;(B)any governmental entity or instrumentality of a government, including a multilateral development institution (as defined in section 1701(c)(3) of the International Financial Institutions Act (22 U.S.C. 262r(c)(3))); and(C)any successor, subunit, parent entity, or subsidiary of, or any entity under common ownership or control with, any entity described in subparagraph (A) or (B).(f)TerminationThis section and the requirements of this section shall terminate on—(1)the date on which a determination is made that the 2022 winter Olympics will not be held in the People’s Republic of China; or(2)September 30, 2025.